

114 S1299 IS: Garrett Lee Smith Memorial Act Reauthorization of 2015
U.S. Senate
2015-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1299IN THE SENATE OF THE UNITED STATESMay 12, 2015Mr. Reed (for himself, Ms. Murkowski, Mr. Udall, Mr. Durbin, Mr. Coons, Ms. Warren, Mr. Schatz, Mr. Heinrich, Mr. Donnelly, Ms. Ayotte, Ms. Klobuchar, Mr. Blumenthal, Ms. Stabenow, Mr. Tester, Ms. Hirono, Mr. Merkley, Mr. Sanders, Mr. Grassley, Ms. Collins, and Mr. Reid) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo revise and extend provisions under the Garrett Lee Smith Memorial Act.
	
		1.Short
 titleThis Act may be cited as the Garrett Lee Smith Memorial Act Reauthorization of 2015.
		2.Suicide
			 prevention technical assistance center
 (a)RepealSection 520C of the Public Health Service Act (42 U.S.C. 290bb–34) is repealed.
			(b)Suicide
 prevention technical assistance centerTitle V of the Public Health Service Act (42 U.S.C. 290aa et seq.) (as amended by subsection (a)) is amended by inserting after section 520B the following:
				
					520C.Suicide
				prevention technical assistance center
						(a)Program
 authorizedThe Secretary, acting through the Administrator of the Substance Abuse and Mental Health Services Administration, shall establish a research, training, and technical assistance resource center to provide appropriate information, training, and technical assistance to States, political subdivisions of States, federally recognized Indian tribes, tribal organizations, institutions of higher education, public organizations, or private nonprofit organizations concerning the prevention of suicide among all ages, particularly among groups that are at high risk for suicide.
						(b)Responsibilities
 of the centerThe center established under subsection (a) shall—
 (1)assist in the development or continuation of statewide and tribal suicide early intervention and prevention strategies for all ages, particularly among groups that are at high risk for suicide;
 (2)ensure the surveillance of suicide early intervention and prevention strategies for all ages, particularly among groups that are at high risk for suicide;
 (3)study the costs and effectiveness of statewide and tribal suicide early intervention and prevention strategies in order to provide information concerning relevant issues of importance to State, tribal, and national policymakers;
 (4)further identify and understand causes and associated risk factors for suicide for all ages, particularly among groups that are at high risk for suicide;
 (5)analyze the efficacy of new and existing suicide early intervention and prevention techniques and technology for all ages, particularly among groups that are at high risk for suicide;
 (6)ensure the surveillance of suicidal behaviors and nonfatal suicidal attempts;
 (7)study the effectiveness of State-sponsored statewide and tribal suicide early intervention and prevention strategies for all ages particularly among groups that are at high risk for suicide on the overall wellness and health promotion strategies related to suicide attempts;
 (8)promote the sharing of data regarding suicide with Federal agencies involved with suicide early intervention and prevention, and State-sponsored statewide and tribal suicide early intervention and prevention strategies for the purpose of identifying previously unknown mental health causes and associated risk factors for suicide among all ages particularly among groups that are at high risk for suicide;
 (9)evaluate and disseminate outcomes and best practices of mental health and substance use disorder services at institutions of higher education; and
 (10)conduct other activities determined appropriate by the Secretary.
							(c)Authorization
 of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated $6,000,000 for each of the fiscal years 2016 through 2020..
			3.Youth suicide
 intervention and prevention strategiesSection 520E of the Public Health Service Act (42 U.S.C. 290bb–36) is amended to read as follows:
			
				520E.Youth suicide
				early intervention and prevention strategies
					(a)In
 generalThe Secretary, acting through the Administrator of the Substance Abuse and Mental Health Services Administration, shall award grants or cooperative agreements to eligible entities to—
 (1)develop and implement State-sponsored statewide or tribal youth suicide early intervention and prevention strategies in schools, educational institutions, juvenile justice systems, substance use disorder programs, mental health programs, foster care systems, and other child and youth support organizations;
 (2)support public organizations and private nonprofit organizations actively involved in State-sponsored statewide or tribal youth suicide early intervention and prevention strategies and in the development and continuation of State-sponsored statewide youth suicide early intervention and prevention strategies;
 (3)provide grants to institutions of higher education to coordinate the implementation of State-sponsored statewide or tribal youth suicide early intervention and prevention strategies;
 (4)collect and analyze data on State-sponsored statewide or tribal youth suicide early intervention and prevention services that can be used to monitor the effectiveness of such services and for research, technical assistance, and policy development; and
 (5)assist eligible entities, through State-sponsored statewide or tribal youth suicide early intervention and prevention strategies, in achieving targets for youth suicide reductions under title V of the Social Security Act.
						(b)Eligible
				entity
 (1)DefinitionIn this section, the term eligible entity means—
 (A)a State; (B)a public organization or private nonprofit organization designated by a State to develop or direct the State-sponsored statewide youth suicide early intervention and prevention strategy; or
 (C)a federally recognized Indian tribe or tribal organization (as defined in the Indian Self-Determination and Education Assistance Act) or an urban Indian organization (as defined in the Indian Health Care Improvement Act) that is actively involved in the development and continuation of a tribal youth suicide early intervention and prevention strategy.
 (2)LimitationIn carrying out this section, the Secretary shall ensure that a State does not receive more than one grant or cooperative agreement under this section at any one time. For purposes of the preceding sentence, a State shall be considered to have received a grant or cooperative agreement if the eligible entity involved is the State or an entity designated by the State under paragraph (1)(B). Nothing in this paragraph shall be constructed to apply to entities described in paragraph (1)(C).
 (c)PreferenceIn providing assistance under a grant or cooperative agreement under this section, an eligible entity shall give preference to public organizations, private nonprofit organizations, political subdivisions, institutions of higher education, and tribal organizations actively involved with the State-sponsored statewide or tribal youth suicide early intervention and prevention strategy that—
 (1)provide early intervention and assessment services, including screening programs, to youth who are at risk for mental or emotional disorders that may lead to a suicide attempt, and that are integrated with school systems, educational institutions, juvenile justice systems, substance use disorder programs, mental health programs, foster care systems, and other child and youth support organizations;
 (2)demonstrate collaboration among early intervention and prevention services or certify that entities will engage in future collaboration;
 (3)employ or include in their applications a commitment to evaluate youth suicide early intervention and prevention practices and strategies adapted to the local community;
 (4)provide timely referrals for appropriate community-based mental health care and treatment of youth who are at risk for suicide in child-serving settings and agencies;
 (5)provide immediate support and information resources to families of youth who are at risk for suicide;
 (6)offer access to services and care to youth with diverse linguistic and cultural backgrounds;
 (7)offer appropriate postsuicide intervention services, care, and information to families, friends, schools, educational institutions, juvenile justice systems, substance use disorder programs, mental health programs, foster care systems, and other child and youth support organizations of youth who recently completed suicide;
 (8)offer continuous and up-to-date information and awareness campaigns that target parents, family members, child care professionals, community care providers, and the general public and highlight the risk factors associated with youth suicide and the life-saving help and care available from early intervention and prevention services;
 (9)ensure that information and awareness campaigns on youth suicide risk factors, and early intervention and prevention services, use effective communication mechanisms that are targeted to and reach youth, families, schools, educational institutions, and youth organizations;
 (10)provide a timely response system to ensure that child-serving professionals and providers are properly trained in youth suicide early intervention and prevention strategies and that child-serving professionals and providers involved in early intervention and prevention services are properly trained in effectively identifying youth who are at risk for suicide;
 (11)provide continuous training activities for child care professionals and community care providers on the latest youth suicide early intervention and prevention services practices and strategies;
 (12)conduct annual self-evaluations of outcomes and activities, including consulting with interested families and advocacy organizations;
 (13)provide services in areas or regions with rates of youth suicide that exceed the national average as determined by the Centers for Disease Control and Prevention; and
 (14)obtain informed written consent from a parent or legal guardian of an at-risk child before involving the child in a youth suicide early intervention and prevention program.
						(d)Requirement for
 direct servicesNot less than 85 percent of grant funds received under this section shall be used to provide direct services, of which not less than 5 percent shall be used for activities authorized under subsection (a)(3).
					(e)Consultation
				and policy development
						(1)In
 generalIn carrying out this section, the Secretary shall collaborate with relevant Federal agencies and suicide working groups responsible for early intervention and prevention services relating to youth suicide.
 (2)ConsultationIn carrying out this section, the Secretary shall consult with—
 (A)State and local agencies, including agencies responsible for early intervention and prevention services under title XIX of the Social Security Act, the State Children's Health Insurance Program under title XXI of the Social Security Act, and programs funded by grants under title V of the Social Security Act;
 (B)local and national organizations that serve youth at risk for suicide and their families;
 (C)relevant national medical and other health and education specialty organizations;
 (D)youth who are at risk for suicide, who have survived suicide attempts, or who are currently receiving care from early intervention services;
 (E)families and friends of youth who are at risk for suicide, who have survived suicide attempts, who are currently receiving care from early intervention and prevention services, or who have completed suicide;
 (F)qualified professionals who possess the specialized knowledge, skills, experience, and relevant attributes needed to serve youth at risk for suicide and their families; and
 (G)third-party payers, managed care organizations, and related commercial industries.
							(3)Policy
 developmentIn carrying out this section, the Secretary shall—
 (A)coordinate and collaborate on policy development at the Federal level with the relevant Department of Health and Human Services agencies and suicide working groups; and
 (B)consult on policy development at the Federal level with the private sector, including consumer, medical, suicide prevention advocacy groups, and other health and education professional-based organizations, with respect to State-sponsored statewide or tribal youth suicide early intervention and prevention strategies.
							(f)Rule of
 construction; religious and moral accommodationNothing in this section shall be construed to require suicide assessment, early intervention, or treatment services for youth whose parents or legal guardians object based on the parents' or legal guardians' religious beliefs or moral objections.
					(g)Evaluations and
				report
						(1)Evaluations by
 eligible entitiesNot later than 18 months after receiving a grant or cooperative agreement under this section, an eligible entity shall submit to the Secretary the results of an evaluation to be conducted by the entity concerning the effectiveness of the activities carried out under the grant or agreement.
 (2)ReportNot later than 2 years after the date of enactment of this section, the Secretary shall submit to the appropriate committees of Congress a report concerning the results of—
 (A)the evaluations conducted under paragraph (1); and
 (B)an evaluation conducted by the Secretary to analyze the effectiveness and efficacy of the activities conducted with grants, collaborations, and consultations under this section.
							(h)Rule of
 construction; student medicationNothing in this section shall be construed to allow school personnel to require that a student obtain any medication as a condition of attending school or receiving services.
 (i)ProhibitionFunds appropriated to carry out this section, section 527, or section 529 shall not be used to pay for or refer for abortion.
					(j)Parental
 consentStates and entities receiving funding under this section shall obtain prior written, informed consent from the child's parent or legal guardian for assessment services, school-sponsored programs, and treatment involving medication related to youth suicide conducted in elementary and secondary schools. The requirement of the preceding sentence does not apply in the following cases:
 (1)In an emergency, where it is necessary to protect the immediate health and safety of the student or other students.
 (2)Other instances, as defined by the State, where parental consent cannot reasonably be obtained.
						(k)Relation to
 education provisionsNothing in this section shall be construed to supersede section 444 of the General Education Provisions Act, including the requirement of prior parental consent for the disclosure of any education records. Nothing in this section shall be construed to modify or affect parental notification requirements for programs authorized under the Elementary and Secondary Education Act of 1965 (as amended by the No Child Left Behind Act of 2001; Public Law 107–110).
 (l)DefinitionsIn this section:
						(1)Early
 interventionThe term early intervention means a strategy or approach that is intended to prevent an outcome or to alter the course of an existing condition.
						(2)Educational
 institution; institution of higher education; schoolThe term—
 (A)educational institution means a school or institution of higher education;
 (B)institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965; and
 (C)school means an elementary or secondary school (as such terms are defined in section 9101 of the Elementary and Secondary Education Act of 1965).
 (3)PreventionThe term prevention means a strategy or approach that reduces the likelihood or risk of onset, or delays the onset, of adverse health problems that have been known to lead to suicide.
 (4)YouthThe term youth means individuals who are between 10 and 24 years of age.
						(m)Authorization
 of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated $35,500,000 for each of the fiscal years 2016 through 2020..
		4.Mental health
 and substance use disorders services and outreach on campusSection 520E–2 of the Public Health Service Act (42 U.S.C. 290bb–36b) is amended to read as follows:
			
				520E–2.Mental
				health and substance use disorders services on campus
					(a)In
 generalThe Secretary, acting through the Director of the Center for Mental Health Services and in consultation with the Secretary of Education, shall award grants on a competitive basis to institutions of higher education to enhance services for students with mental health or substance use disorders and to develop best practices for the delivery of such services.
					(b)Uses of
 fundsAmounts received under a grant under this section shall be used for 1 or more of the following activities:
 (1)The provision of mental health and substance use disorder services to students, including prevention, promotion of mental health, voluntary screening, early intervention, voluntary assessment, treatment, and management of mental health and substance abuse disorder issues.
 (2)The provision of outreach services to notify students about the existence of mental health and substance use disorder services.
 (3)Educating students, families, faculty, staff, and communities to increase awareness of mental health and substance use disorders.
 (4)The employment of appropriately trained staff, including administrative staff.
 (5)The provision of training to students, faculty, and staff to respond effectively to students with mental health and substance use disorders.
 (6)The creation of a networking infrastructure to link colleges and universities with providers who can treat mental health and substance use disorders.
 (7)Developing, supporting, evaluating, and disseminating evidence-based and emerging best practices.
						(c)Implementation
 of activities using grant fundsAn institution of higher education that receives a grant under this section may carry out activities under the grant through—
 (1)college counseling centers;
 (2)college and university psychological service centers;
 (3)mental health centers;
 (4)psychology training clinics;
 (5)institution of higher education supported, evidence-based, mental health and substance use disorder programs; or
 (6)any other entity that provides mental health and substance use disorder services at an institution of higher education.
 (d)ApplicationTo be eligible to receive a grant under this section, an institution of higher education shall prepare and submit to the Secretary an application at such time and in such manner as the Secretary may require. At a minimum, such application shall include the following:
 (1)A description of identified mental health and substance use disorder needs of students at the institution of higher education.
 (2)A description of Federal, State, local, private, and institutional resources currently available to address the needs described in paragraph (1) at the institution of higher education.
 (3)A description of the outreach strategies of the institution of higher education for promoting access to services, including a proposed plan for reaching those students most in need of mental health services.
 (4)A plan, when applicable, to meet the specific mental health and substance use disorder needs of veterans attending institutions of higher education.
 (5)A plan to seek input from community mental health providers, when available, community groups and other public and private entities in carrying out the program under the grant.
 (6)A plan to evaluate program outcomes, including a description of the proposed use of funds, the program objectives, and how the objectives will be met.
 (7)An assurance that the institution will submit a report to the Secretary each fiscal year concerning the activities carried out with the grant and the results achieved through those activities.
						(e)Special
 considerationsIn awarding grants under this section, the Secretary shall give special consideration to applications that describe programs to be carried out under the grant that—
 (1)demonstrate the greatest need for new or additional mental and substance use disorder services, in part by providing information on current ratios of students to mental health and substance use disorder health professionals; and
 (2)demonstrate the greatest potential for replication.
						(f)Requirement of
				matching funds
						(1)In
 generalThe Secretary may make a grant under this section to an institution of higher education only if the institution agrees to make available (directly or through donations from public or private entities) non-Federal contributions in an amount that is not less than $1 for each $1 of Federal funds provided under the grant, toward the costs of activities carried out with the grant (as described in subsection (b)) and other activities by the institution to reduce student mental health and substance use disorders.
						(2)Determination
 of amount contributedNon-Federal contributions required under paragraph (1) may be in cash or in kind. Amounts provided by the Federal Government, or services assisted or subsidized to any significant extent by the Federal Government, may not be included in determining the amount of such non-Federal contributions.
 (3)WaiverThe Secretary may waive the application of paragraph (1) with respect to an institution of higher education if the Secretary determines that extraordinary need at the institution justifies the waiver.
 (g)ReportsFor each fiscal year that grants are awarded under this section, the Secretary shall conduct a study on the results of the grants and submit to the Congress a report on such results that includes the following:
 (1)An evaluation of the grant program outcomes, including a summary of activities carried out with the grant and the results achieved through those activities.
 (2)Recommendations on how to improve access to mental health and substance use disorder services at institutions of higher education, including efforts to reduce the incidence of suicide and substance use disorders.
 (h)DefinitionsIn this section, the term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965.
					(i)Authorization
 of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated $7,000,000 for each of the fiscal years 2016 through 2020..